                                          Case 4:19-cv-08449-HSG Document 54 Filed 08/24/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL DOMINO,                                  Case No. 20-cv-05862-JST
                                                       Plaintiff,
                                   8
                                                                                          REFERRAL FOR PURPOSE OF
                                                 v.                                       DETERMINING RELATIONSHIP
                                   9

                                  10     CITY AND COUNTY OF SAN
                                         FRANCISCO,
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable Haywood S. Gilliam, Jr. for consideration of whether the case is related to Domino v.

                                  15   Kentucky Fried Chicken, 19-cv-08449-HSG.

                                  16          IT IS SO ORDERED.

                                  17   Dated: August 24, 2020
                                                                                      ______________________________________
                                  18
                                                                                                    JON S. TIGAR
                                  19                                                          United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
